   Case: 3:19-cr-00112-WHR Doc #: 39 Filed: 09/03/20 Page: 1 of 1 PAGEID #: 199


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 UNITED STATES OF AMERICA                         : CASE NO. 3:19cr112

        Plaintiff,                                :
                                                      JUDGE WALTER H. RICE
 vs.                                              :

 KENNETH MICHAEL LASEUR                           :

        Defendant.                                :


       ENTRY REFERRING DEFENDANT TO THE FORENSIC PSYCHIATRY
       CENTER FOR WESTERN OHIO FOR PURPOSES OF A MENTAL STATUS
       EVALUATION, PURSUANT TO 18 U.S.C. '3552(c); PROCEDURES
       ORDERED OF COUNSEL


       This Court, upon its own motion, pursuant to 18 U.S.C. '3552(c), refers Defendant herein

to the Forensic Psychiatry Center for Western Ohio, for the purposes of a mental status evaluation.

       Accordingly, it is the request of this Court that counsel for the Defendant and the

government furnish the Forensic Psychiatry Center for Western Ohio with any materials and/or

statements they wish within seven days from date of this Entry. For its part, the Court will furnish

the Criminal Complaint and the Statement of Facts. The Forensic Psychiatry Center for Western

Ohio should delay any evaluation until expiration of the seven day period.

        The officials at the Shelby County Jail are to do all within their power to facilitate this

evaluation.

                                                                             (tp - per Judge Rice authorization after his review)
 September 2, 2020
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE
Copies to:
Counsel of record
United States Marshal
Shelby County Jail
